Citation Nr: 1734190	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  00-07 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a thoracolumbar spine disability.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to January 1970 and from July 1971 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2003 and August 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The March 2003 rating decision reopened the Veteran's service connection claim for PTSD, but ultimately denied the claim.  The Board notes the Veteran's claim includes any current psychiatric diagnosis that is encompassed by his reported symptomatology.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The issue has been recharacterized accordingly, as noted on the title page of this decision.

The August 2003 rating decision denied service connection for cervical spine degenerative joint disease, claimed as a neck and back condition.

The issues on appeal were most recently before the Board in May 2015.  At that time, the Board denied service connection for a cervical spine disability and remanded the service connection claim for an acquired psychiatric disorder to the Agency of Original Jurisdiction (AOJ) for further development.

The Veteran appealed the denial of service connection for a cervical spine disability to the United States Court of Appeals for Veterans Claims (Court).  In January 2016, the Court granted a joint motion for partial remand (JMPR) vacating the Board's denial of service connection for a cervical spine disability.  In the JMPR, the parties agreed the Board relied on an inadequate medical opinion regarding the claim.  The parties also agreed the Board failed to provide an adequate statement of reasons and bases for its determination that the scope of the Veteran's claim did not also include the thoracolumbar spine.  Upon further review, the Board finds the scope of the Veteran's claim includes both the cervical and thoracolumbar spine, as he reported both neck and back pain at the time of his initial claim.  See Clemons, supra.  For the sake of clarity, the Board has delineated this claim into two separate issues, as reflected on the title page of this decision.

The Veteran appeared at a hearing before the undersigned in June 2007.  A transcript of the hearing is of record.

The issues of service connection for cervical and thoracolumbar spine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has PTSD as a result of his active service and an unspecified depressive disorder secondary to PTSD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD and an unspecified depressive disorder have been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303(a).  Service connection requires evidence showing: (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See Cohen v. Brown, 10 Vet. App. 128, 139-43 (1997); 38 C.F.R. § 3.304(f).

When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Here, the record establishes the Veteran has been treated by VA for PTSD for more than twenty years.  He claims his PTSD is related to the fear of hostile military or terrorist activity during his service in Southeast Asia.  See 38 C.F.R. § 3.304(f)(3).  Specifically, he has reported he was involved in an incident in Northern Thailand in which he was involved in a hostile incident with a group of men whom he perceived to be insurgents.  During this incident, the Veteran claims he engaged in hand-to-hand combat with several men, managed to escape, and hid in small hut, where one of the men eventually found him and pointed a gun at him.  The Veteran has explained he thought the man with the gun was going to kill him and does not know why his life was spared.  The Veteran has also reported seeing mangled and mutilated bodies of several local nationals, to include women and children, while serving in various locations throughout Southeast Asia, as well as being exposed to "satchel charges" and sniper fire while moving between fire bases.

Although not noted on his DD-214, the Veteran's personnel record indicates he was awarded the Vietnam Service Medal and the Vietnam Campaign Medal for his service in Southeast Asia.  The VA Adjudication Manual (M21-1) indicates the receipt of military awards such as, but not limited to, the Vietnam Service or Campaign Medal, Kuwait Liberation Medal, Iraq Campaign Medal, and Afghanistan Campaign Medal is generally considered evidence of service in an area of potential hostile military or terrorist activity.  M21-1, Part III, Subpart IV, 4.H.3.d (Establishing a Stressor Related to the Fear of Hostile Military or Terrorist Activity).  Thus, the Board finds after resolving any reasonable doubt in favor of the Veteran, he was likely to have served in an area of potential hostile military or terrorist activity since he received the Vietnam Service Medal and the Vietnam Campaign Medal for his service in Southeast Asia, although the exact locations and nature of his service is not documented in his personnel file.

If a claimed stressor is related to the fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a PTSD diagnosis and that the claimant's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the claimant's service, the claimant's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  For purposes of 38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist activity" means the claimant experienced, witnessed, or was confronted with an event or circumstances that involved actual or threatened death or serious injury, or a threat to the physical integrity of the claimant or others, such as from an actual or potential improvised explosive device, vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the claimant's response to the event or circumstances involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

In December 1996, a VA examiner determined the Veteran's reported stressors were sufficient to support a PTSD diagnosis.  Several other VA mental health professionals have examined the Veteran prior to and since the December 1996 VA examination and also determined the reported stressors are sufficient to support a PTSD diagnosis.  The Veteran's account of the incident in which he allegedly engaged in hand-to-hand combat with a group of insurgents and narrowly escaped being killed is specifically incorporated into November 1995, May 1996, and November 1996 VA psychiatric examination reports prepared at the time of intake into or release from three separate VA in-patient PTSD programs.  The Veteran's treating psychiatrist with the VA has also provided several opinions confirming the PTSD diagnosis and specifically relating the Veteran's symptoms to his experiences in Southeast Asia.  The VA opinions are further supported by a June 2017 opinion from a private psychologist who interviewed the Veteran, reviewed the claims file, and considered his account of his service in Southeast Asia.  These diagnoses are presumed to be made in accordance with 38 C.F.R. 4.125(a) and are sufficient to establish the Veteran's claim.  See Cohen, 10 Vet. App. at 140 (finding mental health professionals making a PTSD diagnosis "are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis").

The Board acknowledges a February 2014 VA examiner, who also examined the Veteran in August 2015, determined the Veteran does not meet the full diagnostic criteria for PTSD.  The February 2014 VA examiner explained his opinion was based on the fact that the Veteran had not reported a verified stressor and that objective testing revealed the Veteran may over-report mood symptoms.  The Board notes a verified stressor is not required in this case, as the Veteran's reported stressor is related to the fear of hostile military or terrorist activity.  Further, the February 2014 VA examiner's opinion appears to be an outlier when compared with the voluminous treatment records related to PTSD, which indicate the overwhelming majority of VA mental health professionals have determined the Veteran has PTSD.  The Board notes the record also includes an opinion from a psychiatrist with the Veterans Health Administration (VHA) who also determined the Veteran less likely than not has PTSD.  The Board finds the VHA opinion to be of no probative value because it appears to be based on an inaccurate factual history.  First, the VHA author explicitly states in the opening paragraph of his opinion that there is no evidence the Veteran was awarded the Vietnam Service Medal or any other award for service in Southeast Asia; however, as previously noted, the Veteran's personnel file clearly indicates he was awarded both the Vietnam Service Medal and the Vietnam Campaign Medal for his service in Southeast Asia.  Second, the VHA author indicated the Veteran's 2015 report of a "new index trauma" (the incident in which he allegedly engaged in hand-to-hand combat with a group of insurgents) reflects poorly on the credibility of the Veteran's account of the event.  The Board notes this event was not first reported in 2015 and has been consistently reported by the Veteran since he first entered VA psychiatric treatment in approximately 1995.  The Veteran only began to report additional non-combat related stressors after his service connection claim for PTSD was initially denied in December 1997 when it was determined his reported combat related stressor could not be verified.  The Board finds these factual inaccuracies erode the probative value of the VHA opinion, especially in light of the fact that the author did not interview or examine the Veteran.

In sum, the record establishes that it is at least as likely as not the Veteran has PTSD.  His reported stressors are related to the fear of hostile military or terrorist activity.  VA psychiatrists have confirmed that the reported stressors are adequate to support a PTSD diagnosis, and that the Veteran's symptoms are related to the reported stressors.  Although the most recent VA examiner determined the Veteran does not have PTSD, his report does not outweigh the entire recorded history of the claimed disability.  Resolving reasonable doubt in the Veteran's favor, the Board finds entitlement to service connection for PTSD is warranted.  See 38 U.S.C.A. § 5107; Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).

Further, the Veteran's service connection claim for an acquired psychiatric disorder includes any current disorder that is reasonably encompassed by his reported symptomatology.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  An unspecified depressive disorder has been diagnosed concurrently with PTSD throughout the appeal period.  The December 1996 VA examiner specifically noted the depressive disorder was caused by PTSD.  Other opinions indicate the depressive disorder onset with or is related to PTSD.  Service connection may be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  Thus, service connection for an unspecified depressive disorder is also warranted as the record establishes this disability is proximately due to PTSD.

The Board notes the Veteran has also been diagnosed as having a substance abuse disorder; however, the record reflects this disorder has been in sustained full remission throughout the appeal period.  This is noted throughout treatment records and on VA examination reports, as well as the private examination report submitted by the Veteran to support his claim.  As such, the record establishes the Veteran does not have a current disability with regard to substance abuse.  Thus, further consideration of service connection for substance abuse disorder is not warranted, as the existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for PTSD and an unspecified depressive disorder is granted.


REMAND

The parties to the January 2016 JMPR agreed the February 2014 opinion was inadequate because the examiner failed to consider January 1970 and April 1974 notations in service treatment records regarding recurrent back pain.  Thus, a new examination to obtain an opinion regarding the Veteran's claim is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new examination to obtain an opinion addressing whether he has a cervical and/or thoracolumbar spine disability that is at least as likely as not the result of disease or injury in service.  In providing this opinion, the examiner must specifically consider the January 1970 and April 1974 notations in service treatment records regarding recurrent back pain.

The examination report must include a complete rationale for any opinion provided.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.

2.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


 

______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


